--------------------------------------------------------------------------------

 
Exhibit 10.2

 
RESTRICTED STOCK UNIT AGREEMENT
 




THIS AGREEMENT, made as of the ____ day of _______, 2007, by and between Brown
Shoe Company, Inc., a New York corporation (hereinafter referred to as the
“Company”), and «First_Name» «Middle» «Last» (hereinafter referred to as the
“Director”);


WITNESSETH THAT:


WHEREAS, the Company desires to grant to the Director a restricted stock unit
award of 1,500 Restricted Stock Units (“RSUs”) under the terms hereinafter set
forth:


NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:


1.           Terms of Award.  Pursuant to action of the Board of Directors of
the Company taken, upon the recommendation of the Governance and Nominating
Committee, Company awards _____ RSUs (“Award”) to the Director on ______, 2007
(“Date of Award”).   Each RSU entitles the Director to receive in cash the fair
market value of one (1) share of the common stock of the Company (“Common
Stock”) with the vesting of such Award contingent upon the Director’s continued
service as a director of the Company for a period of one year after the Date of
Award.  For purposes of this Agreement, “fair market value” as of a given date
means the mean between the high and low selling prices on the New York Stock
Exchange of Common Stock on such given date.  In the absence of actual sales on
a given date, “fair market value” means the mean between the high and low
selling prices on the New York Stock Exchange of Common Stock on the last day
preceding such given date on which a sale of the Common Stock occurred.  The
Units will be settled in cash as of the date the Director’s service as a
director terminates. Payment shall be made as soon as administratively
practicable after the termination date.


2.           Ownership Rights.  Director has no voting or other ownership rights
in the Company arising from the grant of the RSUs under this Agreement.


3.           Dividend Equivalent.  Director shall be credited with additional
RSUs equivalent to the dividends (“Dividend Equivalent”) the Director would have
received if the Director had been the owner of a number of shares of Common
Stock equal to the number of RSUs credited to the Director on such dividend
payment date.  Any such Dividend Equivalent shall be converted into additional
RSUs based on the fair market value of Common Stock on the dividend payment
date.  The Director shall continue to be credited with Dividend Equivalents
until the earlier of the termination date or the Director’s date of death.



--------------------------------------------------------------------------------


4.           Vesting; Death, Disability or Change In Control.  Except as
provided in the next sentence, if a Director terminates service as a director
with the Company prior to ______, 2008, the RSUs shall be forfeited, and no
payment shall be made to the Director in respect of the RSUs.  Notwithstanding
the foregoing, in the event of a change in control (as defined in the Brown Shoe
Company, Inc. Incentive and Stock Compensation Plan of 2002) or the disability
(as defined in the Brown Shoe Company, Inc. Incentive and Stock Compensation
Plan of 2002) or death of the Director while serving as a director with the
Company, all unvested RSUs shall immediately vest.  In the event of the death of
the Director, the Company shall pay to the Director’s designated beneficiary
(or, if no designated beneficiary is living on the date of the Director’s death,
the Director’s estate) as soon as administratively feasible an amount equal to
the fair market value of the RSUs on the date of Director’s death.


5.           Transferability.  RSUs may not be sold, transferred, pledged or
assigned.  Any purported sale, transfer, pledge or assignment of a RSU shall be
void.


6.           Adjustment in Award.  In the event of any change in the Common
Stock by reason of exchanges of shares, stock splits, recapitalizations,
mergers, consolidations, reorganization or combination (or stock dividends to
the extent that the equivalents have not otherwise been made pursuant to Section
3), the Award shall be appropriately adjusted by the Board of Directors of the
Company, as may be determined to be appropriate and equitable by the Board, in
its sole discretion, to prevent dilution or enlargement of rights.


7.           Board Administration; Amendment.  This award has been made pursuant
to a determination made by the Board of Directors of the Company, and such
Board, subject to the express terms of this Agreement, shall have plenary
authority to interpret any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement
consistent with the terms hereof.  This Agreement may be amended, in whole or in
part, at any time by the Board of Directors; provided, however, that no
amendment to this Agreement may adversely affect the Director’s rights under
this Agreement without the Director’s written consent.


8.           Applicable Law.  The validity, construction, and effect of this
Agreement and any rules and regulations relating to the Agreement shall be
determined in accordance with the laws of the State of Missouri, without giving
effect to the choice of law principles thereof.


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf and the Director has signed this Agreement to evidence the Director’s
acceptance of the terms hereof, all as of the date first above written.
 





Date:  By:      
Mark E. Hood
   
SVP & Chief Financial Officer


 








cc: Michael I. Oberlander


--------------------------------------------------------------------------------


